IN THE SUPREME COURT, STATE OF WYOMING

                                      2014 WY 44

                                                                April Term, A.D. 2014

                                                                     April 8, 2014


JACOB DONALD FRITZ,

Appellant
(Defendant),

v.                                                 S-13-0213

THE STATE OF WYOMING,

Appellee
(Plaintiff)


       ORDER AFFIRMING APPELLANT’S CONVICTION AND SENTENCE

                                          AND

                ORDER REMANDING TO DISTRICT COURT FOR
                   CORRECTION OF SENTENCING ORDER

[¶1]    This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant pled guilty to one count of felony interference with a
peace officer. Wyo. Stat. Ann. § 6-5-204(b). This is Appellant’s direct appeal from the
resulting conviction. On January 16, 2014, Appellant’s court-appointed appellate counsel
filed a “Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following a careful review of the
record and the “Anders brief” submitted by counsel, this Court, on February 5, 2014,
entered its “Order Granting Permission for Court Appointed Counsel to Withdraw.” That
Order notified Appellant that the district court’s “Sentencing Order” would be affirmed
unless, on or before March 25, 2014, Appellant filed a brief that persuaded this Court the
captioned appeal is not wholly frivolous. Taking note that Appellant, Jacob Donald Fritz,
has not filed a brief or other pleading within the time allotted, the Court finds that the
Appellant’s conviction and sentence should be affirmed.

[¶2] This Court also finds this matter should be remanded to the district court for
correction of the “Sentencing Order.” The Court notes that, although Appellant was
given an adequate firearms advisement (as required by Wyo. Stat. Ann. § 7-11-507(a)),
the district court’s “Sentencing Order” does not include a statement to that effect, as
required by W.R.Cr.P. 32(b)(1)(E) and Starrett v. State, 2012 WY 133, ¶¶ 11-12, 19, 286
P.3d 1033, 1037-38, 1040 (Wyo. 2012). It is, therefore,

[¶3] ORDERED that Appellant’s conviction and sentence are hereby affirmed; and it
is further

[¶4] ORDERED that this matter is remanded to the district court for entry of an
amended sentencing order, which shall include the firearms advisement required by Wyo.
Stat. Ann. § 7-11-507(a).

[¶5]   DATED this 8th day of April, 2014.

                                                BY THE COURT:

                                                /s/

                                                MARILYN S. KITE
                                                Chief Justice